Case: 11-10089     Document: 00511600808         Page: 1     Date Filed: 09/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2011
                                     No. 11-10089
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TOM FRANKLIN,

                                                  Plaintiff-Appellant

v.

US BANK NATIONAL ASSOCIATION; GMAC MORTGAGE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-847


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Tom Franklin moves this court for leave to proceed in forma pauperis
(IFP) in this appeal from the district court’s dismissal of his civil action. The
district court dismissed Franklin’s complaint without prejudice for failure to
prosecute after Franklin did not respond to a court order requiring him to
provide financial information necessary to determine whether he was eligible to
proceed IFP in the district court.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10089   Document: 00511600808      Page: 2   Date Filed: 09/13/2011

                                  No. 11-10089

      Franklin’s motion for leave to proceed IFP and accompanying financial
affidavit fail to address the district court’s rationale for dismissing Franklin’s
complaint. Although we liberally construe pro se filings, see Haines v. Kerner,
404 U.S. 519, 520 (1972), even pro se litigants must raise arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing
to discuss the district court’s rationale for dismissing his complaint, Franklin
has abandoned the issue, and it is the same as if he had not appealed the
judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Furthermore, the record shows that Franklin failed to
follow a court order to provide financial information necessary to determine
whether he was eligible to proceed IFP, and Franklin’s averment in this court
that he receives no income contradicts his sworn statements in the district court
that he receives Social Security benefits.
      Because Franklin has failed to demonstrate that he will raise a
nonfrivolous issue on appeal, his motion for leave to proceed IFP is denied. See
FED. R. APP. P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). The
appeal is without arguable merit, see Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983), and it is dismissed as frivolous. See 5TH CIR. R. 42.2.
      MOTION FOR IFP DENIED; APPEAL DISMISSED.




                                        2